DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (United States Patent Application Publication 6, 457, 834) in view of Takeshi (JP 2006259550 A).
With respect to claim  1, Cotton discloses a projector comprising:; an image forming panel (110 in fig.10); and a first optical system (120 in fig.10) forming an intermediate image of an image of the image forming panel and disposed between lens 133 and the image forming panel in an optical path (see 120 in fig.10), wherein the first projection lens (see 133 in fig.10) includes a second optical system (see the second optical system of 133 in fig.10) to project a projection image of the intermediate image.
But Cotton does not disclose a projector body; a lens mount on which a first projection lens or a second projection lens is selectively mounted, wherein the second projection lens includes a third optical system to project the projection image, wherein the second optical system and third optical system have different projection focal lengths each other, and wherein each of the first projection lens and the second projection lens projects the projection image by using the first optical system.
Takeshi discloses a projector body (see fig.4); a lens mount (see the lens mount of fig.4) on which a first projection lens or a second projection lens is selectively mounted (again see para.0015), wherein the first projection lens (4 in fig.5) includes a second optical system (see 4 in fig.3)  the second projection lens ([0030]: “The projection interchangeable lens 4 has necessary characteristics such as a field angle and an F number. It is preferable that a plurality of projection interchangeable lenses 4 having different characteristics are separately prepared.”) includes a third optical system  to project the projection image, wherein the second optical system and third optical system have different projection focal lengths each other, and wherein each of the first projection lens and the second projection lens projects the projection image by using the first optical system (see the first optical system 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton with teaching Takeshi so that a projector body, a lens mount on which a first projection lens or a second projection lens is selectively mounted, wherein the second projection lens includes a third optical system to project the projection image, wherein the second optical system and third optical system have different projection focal lengths each other, and wherein each of the first projection lens and the second projection lens projects the projection image by using the first optical system to enhance the versatility of the optical projection system at reduced cost.

With respect to claim  3, Cotton in view Takeshi discloses the projector according to claim 1, Cotton in combination Takeshi discloses wherein the second optical system and third optical system have different projection distances or different projection angles from each other ([0030]: “The projection interchangeable lens 4 has necessary characteristics such as a field angle and an F number. It is preferable that a plurality of projection interchangeable lenses 4 having different characteristics are separately prepared.”).

With respect to claim  5, Cotton in view of Takeshi discloses the projector according to claim 1, wherein the third optical system does not include an optical axis adjustment mechanism ([0030]: “The projection interchangeable lens 4 has necessary characteristics such as a field angle and an F number. It is preferable that a plurality of projection interchangeable lenses 4 having different characteristics are separately prepared.”).

With respect to claim  7,  Cotton in view Takeshi discloses a projector system comprising: the projector according to claim 1; Cotton in combination Takeshi discloses the first projection lens; and the second projection lens ([0030]: “The projection interchangeable lens 4 has necessary characteristics such as a field angle and an F number. It is preferable that a plurality of projection interchangeable lenses 4 having different characteristics are separately prepared.”).


With respect to claims 14 and 16, Cotton in view of Takeshi discloses a projector system comprising: the projector according to claims 3 and 5; the first projection lens; and the second projection lens ([0030]: “The projection interchangeable lens 4 has necessary characteristics such as a field angle and an F number. It is preferable that a plurality of projection interchangeable lenses 4 having different characteristics are separately prepared.”).

Claim(s) 2, 4, 6, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (United States Patent Application Publication 6, 457, 834) in view of Takeshi (JP 2006259550 A) and Kenichiro (JP 2012098506 A).
With respect to claim  2, Cotton in view of Takeshi discloses the projector according to claim 1, but does not disclose wherein the second lens includes an optical axis bending member.
Kenichiro discloses wherein the second lens includes an optical axis bending member (see the optical axis bending member of fig.1 and 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton in view of Takeshi with the teaching Kenichiro so that the second lens includes an optical axis bending member to enhance the versatility of the projection system.



With respect to claim  4, Cotton in view of Takeshi discloses the projector according to claim 1, but does not disclose  further comprising: an optical axis adjustment mechanism to adjust an optical axis between the first optical system and the lens mount.
Kenichiro discloses an optical axis adjustment mechanism to adjust an optical axis between the first optical system and the lens mount (see the optical axis bending member of fig.1 and 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton in view of Takeshi with the teaching Kenichiro so that an optical axis adjustment mechanism to adjust an optical axis between the first optical system and the lens mount to enhance the versatility of the projection system.

With respect to claim 6, Cotton in view of Takeshi discloses the projector according to claim 1, but does not disclose  wherein the first projection lens is shiftable with respect to the projector body at least in a vertical direction, so that the projector can change a projection position of the projection image in a state where a position of the projector is fixed.
Kenichiro wherein the first projection lens is shiftable with respect to the projector body at least in a vertical direction, so that the projector can change a projection position of the projection image in a state where a position of the projector is fixed (see the optical axis bending member of fig.1 and 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton in view of Takeshi with the teaching Kenichiro so wherein the first projection lens is shiftable with respect to the projector body at least in a vertical direction, so that the projector can change a projection position of the projection image in a state where a position of the projector is fixed to enhance the versatility of the projection system.

With respect to claims  13, 15 and 17, Cotton in view of Takeshi discloses a projector system comprising: the projector according to claims 2, 4 and 6 ; the first projection lens; and the second projection lens ([0030]: “The projection interchangeable lens 4 has necessary characteristics such as a field angle and an F number. It is preferable that a plurality of projection interchangeable lenses 4 having different characteristics are separately prepared.”).

Claim(s) 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (United States Patent Application Publication 6, 457, 834) in view of Takeshi (JP 2006259550 A) and Roessel ( United States Patent Application Publication 5, 469, 236).

With respect to claim  8,  Cotton in view of Takeshi  discloses the projector system according to claim 7, Cotton discloses an incident lens incident lens (see the incident lens of Cotton, 120, 131) but does not disclose further comprising: a first frame that holds at least an incident lens of the first optical system; a second frame that holds at least an emission lens of the second optical system; and a third frame that holds an intermediate lens of the second optical system, wherein the first projection lens is a combination of at least the second frame and the third frame.
Roessel discloses a first frame (see 12 in fig. 1 of Roessel) that holds at least the incident lens (see the lens in 12); a second frame (see the second frame of 50 in fig. 1 of Roessel) that holds at least the emission lens (see the emission lens 133 of Cotton); and a third frame (see the third frame of 14 in fig. 1, Roessel) of the second holding member that holds at least the intermediate lens (see the intermediate lens 40 in fig. 3), wherein the projection lens (see the projection lens 10 of Roessel) is a combination of at least the first frame, the second frame, and the third frame (see the fig. 1 of Roessel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton in view of Takeshi with the teaching Roessel so that a first frame that holds at least an incident lens of the first optical system; a second frame that holds at least an emission lens of the second optical system; and a third frame that holds an intermediate lens of the second optical system, wherein the first projection lens is a combination of at least the second frame and the third frame to enhance the versatility of the optical projection system.


With respect to claim  9, Cotton in view of Takeshi  and Roessel discloses the projector system according to claim 8, Cotton in view of Takeshi and Roessel discloses further comprising: a fourth frame that holds an optical axis bending member (see 46 in fig.3), wherein the first projection lens is a combination of at least the fourth frame, the second frame, and the third frame (see the first, second, third and fourth frame in fig.3 of Roessel).

With respect to claim  12, Cotton in view of Takeshi and Roessel discloses the projector system according to claim 8, but does not disclose further comprising: a holding member including the first frame and the lens mount, wherein the first projection lens and the holding member compose a substantially U-shaped optical path.
Roessel discloses a holding member including the first frame and the lens mount (see fig.1, 12), wherein the first projection lens and the holding member compose a substantially U-shaped optical path (see fig.10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton in view of Takeshi with the teaching Roessel so that a holding member including the first frame and the lens mount wherein the first projection lens and the holding member compose a substantially U-shaped optical path to enhance the versatility of the optical projection system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton (United States Patent Application Publication 6, 457, 834) in view of Takeshi (JP 2006259550 A), Roessel (United States Patent Application Publication 5, 469, 236) and Kenichiro (JP 2012098506 A).
 With respect to claim  10, Cotton in view of Takeshi and Roessel discloses the projector system according to claim 9, Cotton in view of Takeshi and Roessel discloses wherein the optical axis bending member (see 46 in fig.3) and the intermediate lens (see 40 in fig.3) are located outside of an edge of the projector body in a side view (see the combination of Cotton in view of Takeshi and Roessel), but does not disclose  wherein the incident lens and the emission lens are located inside of the edge of the projector body in the side view.
Kenichiro discloses wherein the incident lens and the emission lens are located inside of the edge of the projector body in the side view (see the optical axis bending member of fig.2 and 6 and locations of lenses 27 and 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Cotton in view of Takeshi and Roessel with the teaching Kenichiro so wherein the incident lens and the emission lens are located inside of the edge of the projector body in the side view to enhance the versatility of the projection system.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 11, the prior art discloses the projector system according to claim 10, but does not disclose wherein the incident lens is located more inside of the edge than the emission lens in the side view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882